Judgment, Supreme Court, New York County (Daniel E FitzGerald, J.), rendered April 28, 2005, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentenced him to a term of two years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment, particularly in light of the seriousness of the underlying crime, as well as defendant’s continuing misconduct between the plea and sentencing. Concur—Tom, J.E, Mazzarelli, Marlow, Nardelli and Sweeny, JJ.